DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Application KR10-2020-0126330 filed September 28th, 2020).

Response to Amendment
	Applicant on October 15th, 2021 filed amended Drawings.  Objections are made to the amended Drawings filed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “B” [Figure 1].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “I” [Figure 10].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “113” and “121” [Page 11 lines 12 – 22 describing Figure 1], and “C” [Page 12 lines 1 – 5 describing Figure 1].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “E1”, “E2”, “E3”, and “E4” [Page 12 lines 6 – 10 describing Figure 11].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “F1”, “F2”, “F3”, and “F4” [Page 12 line 16 describing Figure 13].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “12n” [Page 12 line 25].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “121” [Page 15 line 19 describing Figure 4].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “D” [Page 35 line 10].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
a) In Figure 6, reference character “112” should read as --121-- in view of Specification Page 16 lines 9 – 19.
b) In the description of Specification Page 36 lines 3 – 14, the Drawings do not illustrate the “green line” as described as the Drawings are in black and white.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the Abstract contains legalese language which appears to be a mere recitation of claim 1 (see use of “part”, “module”, and “controller configured to” as examples of legalese language used) and the Abstract is not a series of brief sentences in narrative format.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The Examiner notes the Title appears to contain the name of the next section (“Cross Reference to Related Application”) as part of the Title which is objected to.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The disclosure is objected to because of the following informalities:
a) In Page 13 lines 14 – 21, there is not mention of Figure 4 that appears to be described for clarity.
b) In Page 17 lines 13 – 18, there is not mention of Figure 7 that appears to be described for clarity.
c) In Page 21 lines 13 – 18, there is not mention of Figure 7 that appears to be described for clarity.
Appropriate correction is required.

Claim Objections
Claims 1 – 4 are objected to because of the following informalities:
Regarding claim 1, the claimed “interpretation method” is mentions in Specification Page 26, but no such interpretation techniques of methods are listed raising Written Description issues and possibly Indefinite metes and bounds issues.
Regarding claims 2 – 4, the dependent claims do not cure the deficiencies of the independent claim and thus are similarly Objected.

Regarding claim 1, the claim recites “a preset formula” [line 22] in which no exemplary is given in the Specification (there is one mention of “preset formula” but only in the mere recitation of the independent claim) thus raising Written Description issues (any and all possible formulas including those not yet known) and Indefinite Metes and Bounds issues.
Regarding claims 2 – 4, the dependent claims do not cure the deficiencies of the independent claim and thus are similarly Objected.

Regarding claim 1, the claimed “thereby” condition [lines 22 – 23] appears to undo the “extract” step previously recited thus raising patentable weight issues and further Indefinite metes and bounds issues.
Regarding claims 2 – 4, the dependent claims do not cure the deficiencies of the independent claim and thus are similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to process the same" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Further, the limitation presents Indefinite metes and bounds as the limitation is an inverse of the previous clause (synthesizing which was extracted).
Claim 1 recites the limitation "calculating the same " in lines 69 – 70.  There is insufficient antecedent basis for this limitation in the claim.  Further, the limitation recites an additional Indefinite features with “the preset formula” which has indefinite metes and bounds (no exemplary such formulas in the Specification were disclosed).
Claim 4 recites the limitation "the light" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Further, there is no antecedent basis given as to the source of the light to use (e.g. camera part, first, or second illumination source) especially when an extra potential light source is introduced in the same claim further creating Indefinite metes and bounds.

Claim limitations:
“a surface inspection part […] comprising a frame module” [Claim 1];
“a camera part […] positioned above the photographing hole […], and configured to photograph …” [Claim 1];
“a controller […] configured to control …” [Claim 1];
“the controller […] is configured to …” [Claim 1];
“an illumination image reception module […] configured to receive …” [Claim 1];
“an alignment module […] configured to align …” [Claim 1];
“a histogram module [   ] configured to divide …” [Claim 1];
“a removal module […] configured to compare …” [Claim 1];
“a block correction image module […] configured to receive …” [Claim 1]; and
“a composite image […] generation module […] configured to …” [Claim 1]
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Specification does not provide a clear correspondence between the various “modules” and corresponding structures they are to embody.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 2 – 4, the dependent claims do not cure the deficiencies of the independent claims and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, et al. (KR10-2135472B1 or KR-2135472 B1 referred to as “Kwon” throughout), and further in view of Makoto (CN109804238A referred to as “Makoto” throughout which is in the family of WO2018/088423 A1 where the citations will come from the Chinese Patent Application instead of the WIPO Application in the same family).
	Note: The Examiner in the interest of brevity and clarity removes the reference characters in the Rejection of the Claims.
	Regarding claim 1, Kwon teaches a dome with multiple LEDs / colored LEDs used to illuminate an object and to separate images using histogram processing techniques and further forma composite image.  Makoto teaches alternate camera / LED arrangements similar to the dome of Kwon, but with layers and slats for the different LEDs / colors to pulse while imaging an object for defects.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the image capture device of Kwon with the arrangement and structures as suggested by Makoto to use layers of LEDs and holes / slats / slits for in the frame in lei of the dome design by Kwon.  The combination teaches
a surface inspection part comprising a frame module provided with a curved mounting hole formed on at least one of one surface and the other surface thereof and a photographing hole formed at an upper end thereof [Kwon Figure 1 (see at least reference character 1) to be modified by Makoto Figures 4 – 5 (see at least reference characters 13 (sub-characters included showing a camera viewing down through the photographing hole on top of the frame also in Figures 21, 24, and 28)), 31 (slats / strips with LEDs in reference characters 32 and 33 including sub-characters)) and 28 – 29 (see at least reference characters 34 and 34a for the curved mounting and a frame)], and a plurality of first and second illumination modules and installed in the mounting hole and output light in oblique lines toward an inspection object placed on a bottom surface thereof [Makoto Figures 1 – 5 (see at least reference characters “F” and “G” (inspection object / direction of object passing through the device) and 31 – 32 (sub-characters included of illumination modules / LED sources) and 28 – 29 (see at least reference characters 31 and 32 (sub-characters included)) as well as Page 9 Third through Seventh Paragraphs (strips of LEDs used)];
a camera part positioned above the photographing hole [Makoto Figures 1 – 4 and 24 (see at least reference character 13 including sub-characters of the camera imaging through holes / gaps in the LED arrangements)], and configured to photograph the inspection object positioned on the bottom surface through the photographing hole and receive an entire reception image comprising a first illumination image and a second illumination image [Makoto Figures 1 – 4 and 24 (see at least reference character 13 including sub-characters is the camera and reference characters “F” and “G” which show the inspection object being imaged and reference characters 30, 31, and 32 (including sub-characters) illustrate LED / illumination sources where Page 9 Seventh and Eighth Paragraphs describes the use of various colors of LEDs to use for imaging) and Page 27 Fifth through Seventh Paragraphs (ranges of illumination used and timing for illuminations); Kwon Figures 1 – 2 and 13 (see at least reference characters 12, 121, and 122) as well as Paragraphs 14, 59 (multiple images captured by the camera of the object), 74, 81 – 83 (imaging the object for later processing by the camera), 94, and 100 (multiple lamps / illumination sources used)]; and
a controller [Kwon Figures 1 – 2 (see reference character 30 which illustrates the use of a computer as a controller where Paragraph 73 teaches a computer as a controller and Makoto Figures 1 and 7 illustrates a controller and computer with details of a computer including processors and memories detailing structures for the controller of Kwon)] configured to control operation of the camera part [Kwon Figures 1 – 3 (see at least reference characters 20 and 30) as well as Paragraphs 72 – 74 (controller operates the camera)], selectively operate the first illumination module and the second illumination module [Kwon Figures 1 – 3 (see at least reference characters 12, 121 – 124 (various illumination sources) and 30) as well as Paragraphs 72 – 74 (controller operates the lighting while capturing images running on and off illumination sources)], and extract the first illumination image and the second illumination image from the entire reception image photographed by the camera part [Kwon Figures 1, 3 – 4 (see at least reference characters C and A in which the whole sensors is imaged from the camera (reference character 20)), 11 – 14, and 17 – 18 (see at least reference characters 12a, 1-1, 1-2, 12b of extracting images from illumination sources) as well as Paragraphs 72 – 74 and 99 – 104; Makoto Figures 8 – 10 as well as Page 17 Third through Eighth Paragraphs and Page 18 Second through Sixth Paragraphs (whole image from all illumination composited as a planar / transmission image is captured by the camera arrangement)], so as to process the same with a preset formula, thereby synthesizing and generating composite images [Kwon Figures 1, 3 – 4 (see at least reference characters C and A in which the whole sensors is imaged from the camera (reference character 20)), 11 – 14, and 17 – 18 (see at least reference characters 12a, 1-1, 1-2, 12b of extracting images from illumination sources) as well as Paragraphs 72 – 75 (thresholding as a formula based on reflectivity) and 99 – 104; Makoto Figures 8 – 10 as well as Page 17 Third through Eighth Paragraphs and Page 18 Second through Sixth Paragraphs (whole image from all illumination composited as a planar / transmission image is captured by the camera arrangement)],
wherein the controller is configured to turn on the first illumination module for a preset time and then turn off the first illumination module, turn on the second illumination module when the first illumination module is turned off, receive the first illumination image photographed through the camera part when the first illumination module is turned on, and receive the second illumination image photographed through the camera part when the second illumination module is turned on [Kwon Figures 1 – 3 (see at least reference characters 12, 121 – 124 (various illumination sources), 30, 310, and 360 (the control signal generating module to control imaging and illumination)) and 7 (timing diagram representing preset times) as well as Paragraphs 72 – 75 (controller operates the lighting while capturing images running on and off illumination sources thus rendering obvious the preset time controlling the illumination); Makoto Figures 9 – 10 and 14 as well as Page 13 First through Fourth Paragraphs (suggested imaging periods and corresponding illumination time)],
the controller comprises: an illumination image reception module configured to receive the first illumination image and the second illumination image, which are photographed by the camera part, into areas of preset rows or columns [Kwon Figures 9 – 12 (subfigures included where the illumination images are processed in blocks (see at least reference characters B1, B10, B11, B14, B20 and so on in Figure 10) and see at least reference character 310 (image receiving module)) as well as Paragraphs 74 – 75 (block based image processing using reflectivity of the first and second illumination sources) and 82 – 90 where one of ordinary skill in the art understands in view of Figures 10 and 12 the blocks are present rows and columns in an image];
an alignment module configured to align a partial image of a plurality of rows or columns of the first illumination image with a partial image of the plurality of rows or columns of the second illumination image [Kwon Figures 3, 8, and 12 – 16 (see at least reference character 320) as well as Paragraphs 73, 83 – 85 (alignment module operation further described in Paragraphs 129 and 135); Makoto Page 23 Seventh through Tenth Paragraphs (aligning blocks of images)];
a histogram module configured to divide the first illumination image and the second illumination image into a plurality of blocks, assign a position number to each block, and extract a reflectivity value of each block [Kwon Figures 3, 8 – 12 (see at least reference character 320 and the various blocks and positions (e.g. B0, B10, B14 in Figure 10 and the histogram based processing in Figure 12)) as well as Paragraphs 73, 85 – 89 (histogram processing of blocks based on reflectivity values)];
a removal module configured to compare a preset reference reflectivity value with the reflectivity value measured in each block, and delete each block having the reflectivity value greater than the reference reflectivity value [Kwon Figures 3, 8 – 12 (see at least reference character 340 and the various blocks and positions (e.g. B0, B10, B14 in Figure 10 and the histogram based processing in Figure 12 where B14 is removed)) as well as Paragraphs 73, 85, and 89 – 93 (histogram processing of blocks based on reflectivity values with removal based on reflectivity values and further described in Paragraph 129)]; and 
a block correction image module configured to receive each block in a same position as each deleted block of the first illumination image from the second illumination image to generate a first block correction image by mapping the first illumination image when each block having the reflectivity value greater than the reference reflectivity value in the first illumination image is deleted, and receive each block in the same position as each deleted block of the second illumination image from the first illumination image to generate a second block correction image by mapping the second illumination image when each block having the reflectivity value greater than the reference reflectivity value in the second illumination image is deleted [See previous limitation of Kwon’s removal module in which in Kwon Figures 3, 8 – 13 (see at least reference characters 321, 322, 323, 324, and 350 and the blocks in Figure 10 being processed from different (see the “controller is configured to turn on …” limitation for citations of imaging during first and second illuminations)) as well as Paragraphs 73 – 77 and 83 – 93 (the blocks removed are replaced with blocks from other images of different illuminations)],
the controller further comprises a composite image generation module configured to synthesize the first block correction image and the second block correction image after calculating the same according to the preset formula, so as to generate the composite images [Kwon Figures 3 and 8 – 12 (see at least reference character 350) as well as Paragraphs 59 – 62, 73 – 77 and 83 – 93 (replacing block B14 in one image with blocks from another image after thresholding determinations made based on reflectivity)], the composite image generation module is configured to process the composite image into an albedo image in a setting area of the composite image [Kwon Figures 12 – 15 as well as Abstract and Paragraphs 60 – 62 (albedo image processed / generated)], process the composite image into an X-axis partial differential image obtained by calculating a change amount of a surface height of the inspection object in an X-axis direction in the composite image, process the composite image into a Y-axis partial differential image obtained by calculating a change amount of the surface height of the inspection object in a Y-axis direction in the composite image, or process the X-axis partial differential image and the Y-axis partial differential image into a second partial differential image obtained by respectively calculating the change amounts of the surface height of the inspection object in the X-axis direction and the Y-axis direction [Kwon Figures 3, 8, 10 – 16 as well as Paragraphs 60 – 62, 75 – 80 (partially differentiated images obtained related to surface heights of the object imaged), and 93 – 97 (X and Y direction determinations of partially differentiated images to determine surface height distortions)].
The motivation to combine Kwon with Makoto is to combine image apparatus features in the same / related field of invention of screen deformation detection using imaging techniques in order to improve lighting of the object to be imaged for defect detection [Makoto Page 2 Second Paragraph to Page 3 First Full Paragraph where the Examiner observes at least KSR Rationale (F) is also applicable].
This is the motivation to combine Kwon and Makoto which will be used throughout the Rejection.

Regarding claim 2, Kwon teaches a dome with multiple LEDs / colored LEDs used to illuminate an object and to separate images using histogram processing techniques and further forma composite image.  Makoto teaches alternate camera / LED arrangements similar to the dome of Kwon, but with layers and slats for the different LEDs / colors to pulse while imaging an object for defects.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the image capture device of Kwon with the arrangement and structures as suggested by Makoto to use layers of LEDs and holes / slats / slits for in the frame in lei of the dome design by Kwon.  The combination teaches
wherein the frame module is provided in a shape included in a hemispherical shape [Kwon Figure 1 (see the hemispherical dome) where Makoto Figures 4 – 5 and 28 – 29 (see at least reference characters 30, 30A, 34 and 34a for the curved mounting and a frame) as well as Page 8 Last full Paragraph through Page 9 Second Paragraph and Page 25 Sixth Paragraph (describing Figure 28) suggest the imaging device relied upon by Makoto has a hemispherical frame].
Please see claim 1 for the motivation to combine Kwon and Makoto.

Regarding claim 3, Kwon teaches a dome with multiple LEDs / colored LEDs used to illuminate an object and to separate images using histogram processing techniques and further forma composite image.  Makoto teaches alternate camera / LED arrangements similar to the dome of Kwon, but with layers and slats for the different LEDs / colors to pulse while imaging an object for defects.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the image capture device of Kwon with the arrangement and structures as suggested by Makoto to use layers of LEDs and holes / slats / slits for in the frame in lei of the dome design by Kwon.  The combination teaches wherein the frame module further comprises a reflection plate installed on an upper surface thereof [Kwon Figure 1 (see at least reference character 131) as well as Paragraphs 70 – 74 and 126 (plate / lens on the upper surface of the frame)].
Please see claim 1 for the motivation to combine Kwon and Makoto.

Regarding claim 4, Kwon teaches a dome with multiple LEDs / colored LEDs used to illuminate an object and to separate images using histogram processing techniques and further forma composite image.  Makoto teaches alternate camera / LED arrangements similar to the dome of Kwon, but with layers and slats for the different LEDs / colors to pulse while imaging an object for defects.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the image capture device of Kwon with the arrangement and structures as suggested by Makoto to use layers of LEDs and holes / slats / slits for in the frame in lei of the dome design by Kwon.  The combination teaches
wherein the frame module [See claim 1 for citations] further comprises:
a light-transmission plate installed in the photographing hole and provided with a dot pattern formed on the upper surface thereof and configured to reflect the light downward [Kwon Figure 1 (see at least reference character 131) as well as Paragraphs 70 – 74 and 126 (plate / lens on the upper surface of the frame to reflect light down); Makoto Figures 1 – 6, 9 – 10 and 20 (see at least reference characters 30 and 31 including sub-characters) and 12 – 16 and 19 (dot patterns imaging an object) as well as Page 14 Fifth through Eighth Paragraphs (glass / covers to form dot patterns from illumination sources), Page 17 Fifth through Eighth Paragraphs, and Page 20 Fourth through Sixth Paragraphs]; and
a plurality of auxiliary illumination modules installed on sides of the light-transmission plate to emit the light to inside the light-transmission plate, wherein luminance of each auxiliary illumination module is controlled through the controller [See claim 1 for citations of the “controller” and the controller controlling illumination sources for citations and additionally Kwon Figure 1 (see at least reference character 131) as well as Paragraphs 70 – 74 and 126 (plate / lens on the upper surface of the frame to reflect light down) to be modified by Makoto Figures 1 – 6, 9 – 10, and 20 (see at least reference characters 30 and 31 including sub-characters (e.g. 31b and 31g)) as well as Page 14 Fifth through Eighth Paragraphs (glass / covers to form dot patterns from illumination sources (more than two sources present thus rendering obvious “auxiliary” feature claimed)), Page 17 Fifth through Eighth Paragraphs, Page 19 First through Sixth Paragraphs and Page 20 Fourth through Sixth Paragraphs].
Please see claim 1 for the motivation to combine Kwon and Makoto.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kanamori (US PG PUB 2011/0267483 A1 referred to as “Kanamori” throughout) teaches in Figures 31, 35, and 44 imaging with multiple colors (RGB channels for different illumination to image an object for defects.  Margalit, et al. (US PG PUB 2010/0245813 A1 referred to as “Margalit” throughout) in Figure 5 teaches an imaging system and was cited in a Written opinion by the EPO.  Maurer, et al. (French Application FR-3026217A1 referred to as “Maurer” throughout) in Figures 3 – 7 many of the similar histogram image processing techniques as in the present Application for block based processing to detect defects in an object imaged.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487